REINHARDT, Circuit Judge:
We are asked to decide here whether a wife who dies while her husband is still living may leave half his current or future pension benefits to a third party in her will. We hold that an employee whose pension interests are covered by ERISA may not be so divested of his entitlement.
In the case before us, Gay M. Roper, executrix of the estate of Glee Ann Ablam-is (Executrix), appeals the decision of the district court granting summary judgment to Duane Ablamis, trustee for the RBJ Auto Parts Distributors, Inc. Profit Sharing Trust (“RBJ”) and the A & M Motor Supply, Inc. Profit Sharing Trust (“A & M”) (Trustee). These trusts are part of the retirement plans maintained by the two companies. The district court found, inter alia, that the Employee Retirement Income Security Act of 1974, 88 Stat. 829, as amended (ERISA), 29 U.S.C. sections 1001 et seq., preempts any state community property law which arguably provides a predeceasing nonemployee spouse with a testamentary interest in a fully vested surviving employee spouse’s pension benefits. We affirm.
I. FACTS
Glee Ablamis (Ms. Ablamis) and Roger Ablamis (Mr. Ablamis) were married on August 6, 1972. Their marriage continued until Ms. Ablamis’s death on February 1, 1988.
Mr. Ablamis became a participant in the A & M retirement plan on July 1, 1968 and a participant in the RBJ retirement plan on August 1, 1973. Both plans are employee benefit profit sharing plans subject to the provisions of ERISA. Mr. Ablamis’s interest in both plans was 100% vested at the time of Ms. Ablamis’s death.
In 1987, Ms. Ablamis executed a will. The will left the majority of her estate to two trusts: one for her children of a previous marriage, and the other for the maintenance of her spouse, with a remainder to her children. Ms. Ablamis devised “all property subject to [her] testamentary power including [her] one-half (V2) community property interest in all community assets and any separate property assets [she] may have.”
The trustee of the retirement plans brought this action in federal district court because Ms. Ablamis’s estate claimed a community property interest in Mr. Ablam-is’s vested rights in both plans. The parties filed cross-motions for summary judgment.1 While the trustee sought a declaratory judgment that Ms. Ablamis’s estate is not entitled to any interest in Mr. Ablam-is’s pension benefits, the executrix of Ms. Ablamis’s estate sought a declaratory judgment that the estate is entitled to a one-half community property interest.
The district court granted summary judgment in favor of the trustee, finding that (1) California’s community property laws do not allow a nonparticipant spouse to bequeath her interest in a participant spouse’s retirement plan; and (2) the Retirement Equity Act of 1984 preempts any state law which arguably grants a nonparticipant spouse such an interest.2 The executrix of Ms. Ablamis’s estate appeals the district court’s judgment. We need consider only the preemption question to resolve this dispute.
II. DISCUSSION

A. Statutory Background

Prior to the enactment of ERISA, many persons who had worked all their lives with the expectation of receiving income during *1453their retirement years found themselves deprived of their pensions because of the absence of minimum standards protecting pension plan funds. Congress enacted ERISA to provide such protection and thus ensure “the continued well-being and security of millions of employees and their dependents” who rely upon retirement plans. H.R.Conf.Rep. No. 93-1280, at 7 (1974), U.S.Code Cong. & Admin.News 1974, p. 4639. Although ERISA consistently referred to either “employees and their beneficiaries” or “employees and their dependents” in its policy declaration, see 29 U.S.C. section 1001(a) (1982), the statute failed to delineate clearly a spouse’s interest in an employee’s pension benefits. The statutory confusion often left women who worked in the home and contributed significantly to the family’s financial security without the ability to obtain any pension benefits upon their husbands’ death or upon divorce. Accordingly, Congress passed the Retirement Equity Act of 1984 (REA), Pub.Law 98-397, 98 Stat. 1426, to afford better protection to women “dependent on ... [their] husband[s’] earnings and at the mercy of death or divorce.” Pension Equity For Women: Hearings on H.R. 2100 Before the Subcomm. on Labor-Management Relations of the Committee on Education and Labor, 98th Cong., 1st Sess. 26 (1983) (statement of Hon. Geraldine Ferraro). In other words, REA amended ERISA in an effort primarily to safeguard the financial security of widows and divorcees. See Mackey v. Lanier Collections Agency & Service, 486 U.S. 825, 108 S.Ct. 2182, 2189-90, 100 L.Ed.2d 836 (1988) (stating that “the primary focus of [the qualified domestic relations exception]3 was removing section 206(d)(1)’s anti-garnishment protection from pension plan benefits when spouses sought enforcement of domestic support orders ... ”); Gabrielson v. Montgomery Ward & Co., 785 F.2d 762, 765 (9th Cir.1986) (asserting that Congress amended section 1055 “to enlarge rights of surviving spouses to receive benefits.”); Heisler v. Jeep Corporation-UAW Retirement Income Plan, 807 F.2d 505, 509 (6th Cir.1986) (concluding that the REA sought to rectify certain inequities “by providing for ‘automatic survivor benefits to the spouses of vested participants.’ ”) (quoting S.Rep. No. 575, 98th Cong., 2d Sess. 12, reprinted in 1984 U.S.Code Cong. & Ad.News 2547, 2558).
The REA specifically afforded protection to widows (and widowers)4 by requiring pension plans to provide automatic survivor benefits. 29 U.S.C. section 1055.5 Once a participant becomes vested under the plan — that is, has earned a nonforfeitable right to any portion of his accrued benefit — his spouse is assured of receiving a survivor’s annuity if her husband predeceases her; the plan administrator must pay the surviving spouse, on the participant’s death, at least 50% of the participant’s benefit.6 The survivor annuity may *1454be waived only if the waiver is in writing and signed by the participant and the participant’s spouse. 29 U.S.C. § 1055(c)(1) On the death of the surviving spouse the survivor annuity terminates. It cannot be bequeathed. Moreover, with one extremely important but limited exception which we will discuss shortly, a spouse cannot receive any pension benefits directly until after the death of the plan participant; during the participant’s lifetime the REA requires the plan administrator to pay the entire pension benefit to the former employee.
To secure the financial well-being of employees and their dependents, ERISA contains a spendthrift provision. That provision states that the “benefits provided under the [retirement] plan may not be assigned or alienated.” 29 U.S.C. section 1056(d). In Guidry v. Sheet Metal Workers National Pension Fund, 493 U.S. 365, 110 S.Ct. 680, 107 L.Ed.2d 782 (1990), the United States Supreme Court asserted that any exceptions to the anti-alienation provision must be expressly mandated by Congress.7 Guidry concluded that ERISA’s prohibition on the assignment or alienation of pension benefits “reflects a considered congressional policy choice, a decision to safeguard a stream of income for pensioners (and their dependents ...), even if that decision prevents others from securing relief for the wrongs done them. If exceptions to this policy are to be made, it is for Congress to undertake that task.” Id. 108 S.Ct. at 687 (footnote omitted). Thus, in the absence of an exception — and Congress has made none regarding survivor annuities — a surviving spouse may not alienate her own survivor’s benefits during her lifetime, let alone a portion of her husband’s benefits during his. Congress did make one important exception, however. As we have noted, Congress was also concerned with the inequities that might be suffered by women who are the economic victims of divorce or separation. To protect their interests, the REA creates an express statutory exception to the prohibition on assignment and alienation in the case of distributions made pursuant to certain state court orders: ERISA’s spendthrift provisions are not applicable to a “qualified domestic relations order” (QDRO). A court may divide spousal rights in pension benefits through the mechanism of a QDRO and award the non-employee spouse her appropriate share of those benefits — but only if the domestic relations order is a “qualified” one as defined in the REA.
Under REA, a QDRO is any judgment, decree, or order made pursuant to a state domestic relations law (including community property law) which (1) “creates or recognizes the existence of an alternate payee’s right to, or assigns to an alternate payee the right to, receive all or a portion of the benefits payable with respect to a participant under a plan,” and (2) “relates to the provision of child support, alimony payments, or marital property rights to a spouse, former spouse, child, or other dependent of a participant.” 29 U.S.C. section 1056(d)(3)(B). Only “qualified” domestic relations orders are exempt from ERISA’s spendthrift provisions; other domestic relations orders are expressly made subject to the anti-assignment provision and are, as a result, preempted. See 29 U.S.C. section 1056(d)(3)(A); S.Rep. No. 98-575 at 19, 1984 U.S.Code Cong. & Ad.News at 2565. As the Senate Report states:
There is a divergence of opinion among the courts as to whether ERISA preempts State community property laws insofar as they relate to the rights of a married couple to benefits under a pension, etc., plan. [H] The committee be*1455lieves that the spendthrift rules should be clarified by creating a limited exception that permits benefits under a pension, etc., plan to be divided under certain circumstances.... [T]he committee believes that conforming changes to the ERISA preemption provision are necessary to ensure that only those orders that are excepted from the spendthrift provisions are not preempted by ERISA.
S.Rep. No. 98-575 at 19, 1984 U.S.Code Cong. & Ad.News at 2565 (emphasis added) (footnote omitted). Thus, in the case of QDROs the REA provides a “limited exception” to the anti-assignment provision for certain specified types of domestic relations property allocations. Because orders providing for such allocations are not subject to the anti-assignment provision, no preemption issue arises as to them.
Here, the executrix relies primarily on the QDRO exception. She does not contend that any other exception permits Ms. Ablamis to bequeath to her children by a former marriage a portion of the amounts which Mr. Ablamis would ordinarily receive during his retirement under his benefit plans. She does argue, however, that wholly aside from the QDRO exception, the anti-assignment provision has no applicability at all to the entire subject of transfers of pension interests among family members and their dependents or heirs. We discuss those arguments below. It is worth noting, however, that nothing in the record suggests that Ms. Ablamis had a specific intention to transfer part of Mr. Ablamis’s pension interests or benefits to her children. In her will, Ms. Ablamis sought only to bequeath her “community” and “separate” property to two trusts. It is Ms. Ablamis’s executrix who has asserted that the term “community property” includes a one-half interest in Mr. Ablam-is’s pension rights and that those rights therefore pass under the terms of the will.

B. Analysis

Ms. Ablamis’s executrix contends, first, that under California law Ms. Ablamis has the right to make a testamentary transfer of one-half of Mr. Ablamis’s pension rights. Next, she argues that the Probate Court order accomplishing that transfer constitutes a QDRO. We have not previously been required to consider the question whether state law may authorize a pre-de-ceasing spouse to bequeath a purported community property interest in her surviving employee spouse’s pension rights to third parties. We assume for purposes of this opinion that California law authorizes such a bequest, although our assumption should in no way be taken to imply an opinion that it actually does so.8
Initially, we determine that ERISA’s express statutory language and legislative history make it clear that Congress did not intend to classify state court orders effecting testamentary transfers as QDROs. Such transfers are simply not among the limited exceptions to the anti-alienation provision that were enacted by Congress. Two of the three categories of excepted payments — child support and alimony — clearly are not testamentary in nature. The statutory language also makes it clear that the third category — allocation of marital property rights — like the first two applies exclusively to inter vivos distributions. REA provides expressly that while state courts may issue a QDRO on behalf of an “alternate payee,” and may *1456afford marital property rights to such a payee, only a “spouse, former spouse, child, or other dependent of a participant” qualifies as a recipient under the statute. 29 U.S.C. section 1056(d)(3)(E). Ms. Ab-lamis’s estate does not qualify as an “alternate payee” under REA. An estate, even of a deceased spouse, certainly does not fall within even the most liberal construction of the phrase “spouse, former spouse, child or other dependent of the participant.”
Similarly, Ms. Ablamis’s death divests her of the title of “spouse or other dependent.” The Executrix argues that the term “former spouse” encompasses a deceased nonparticipant spouse. In legal parlance, however, the term “former spouse” does not include a deceased spouse. At law, we use the term “former spouse” to refer not to a spouse who has died, but to a divorced spouse; once a spouse has died we refer to her, for legal purposes, as a “deceased spouse.” Nothing in the language or the legislative history of REA suggests an intention to afford the term “former spouse” a meaning different from its customary usage.
Thus, the category of orders to which the QDRO exception explicitly applies belies the contention that a probate court may order a plan administrator to pay pension benefits to a deceased spouse’s estate. The limited QDRO exception applies only to “domestic relations” orders “made pursuant to a state domestic relations law,” not to “probate” orders or orders made pursuant to probate law. Domestic relations orders deal with household or family matters, which include divorce, separation, custody, support and adoption.9 Conversely, probate orders seek to distribute resources upon the event of death; they concern the establishment of wills and the settlement of decedents’ estates.10 We are bound by the specific use of the term “domestic relations” and the notable failure to include the term “probate” in section 1056(d). If Congress had intended to create an exception to the prohibition on alienation that would permit a deceased spouse to bequeath her purported interests in a surviving employee’s pension benefits to a third party, it would undoubtedly have expressly excepted probate orders in addition to domestic relations orders.11 Alternatively, it could have expanded its exception to include not only transfers pursuant to QDROs but also all transfers pursuant to or in conformity with state domestic relations laws. In such case, pension benefits might have become community property for all purposes and might have been subject to being lawfully bequeathed by a predeceasing non-employee spouse. Congress expressly chose not to adopt either alternative. Instead, it provided that the transfer of pension rights would be permissible only under the limited circumstances set forth in its definition of a QDRO. That is a choice we are bound to respect.
As the legislative history underlying REA illustrates, one of Congress’ primary purposes in enacting the limited exception to ERISA’s prohibition on assignment and alienation was to safeguard the security of the employee’s immediate fami*1457ly members in the case of divorce or separation. For that reason, only “qualified” orders are exempted. Orders relating to the provision of benefits to the non-employee spouse are, under specified circumstances, deemed “qualified”; orders transferring benefits from such a spouse to third parties are not. Here, we are presented with the latter type of order. Our conclusion is buttressed by the fact that Ms. Ablamis’s estate does not seek a remedy that will effectuate either of the two primary statutory purposes. Her executrix does not seek to ensure the continued well-being and security of retirees or their family members by preserving their pension interests; nor does she seek to protect the rights of a former spouse or widow who may be dependent upon the employee spouse’s earnings. Instead, she asks to have a significant portion of the pension benefits earned in the course of Mr. Ablam-is’s employment transferred to third parties during Mr. Ablamis’s lifetime, and thereby seeks to divest Mr. Ablamis (and his immediate family members, if there are any) of any interest in those pension rights. That action clearly contravenes the language and purpose of ERISA and the QDRO exception. To the extent that state community property laws permit such transfers, they are preempted by section 1056(d).
As a matter of policy, ERISA’s limited exception to the prohibition against assignment and alienation has considerable merit. Pensions are designed for the benefit of the living. Congress wanted to ensure that workers would have the security of a fair pension for their lifetimes. Congress also wanted surviving spouses to have what it considered to be a reasonable degree of security. In this connection, Congress wisely deemed it necessary to protect the divorced spouse for the remainder of her lifetime. From a practical standpoint, in order to do so, it was necessary to give her, upon divorce, the share of the pension benefits she would have been entitled to if she had remained married and her husband predeceased her. Since that interest is ordinarily converted into cash or other property at the time of the divorce, it followed necessarily that the divorced spouse would receive full right, title and interest in the settlement proceeds, and that she would therefore be free to bequeath any funds remaining at the time of her death to the beneficiary of her choice. However, Congress’ fundamental purpose was evident throughout — to ensure that both spouses would receive sufficient funds to afford them security during their lifetimes, not to arrange for an opportunity for a predeceasing non-employee spouse to leave a part of her surviving husband’s pension rights to others. We must keep in mind that pension benefits are designed to protect individuals in their later years — both the employee and the spouse. That the employee’s ultimate pension will be reduced following divorce is unavoidable — because divorce necessitates the maintenance of two households rather than one. However, from the standpoint of pension protection— the fundamental purpose and goal of ERISA — there is no reason to allow a predeceasing non-employee spouse to leave part of her surviving employee spouse’s pension to a friend, lover, or relative.12 The provisions and legislative history of *1458ERISA, as amended by REA, unmistakably compel the conclusion that Congress intended to prohibit non-employee spouses from making such bequests.
The executrix also argues that we need not examine the QDRO exception because ERISA’s spendthrift provision is simply inapplicable to “allocations or transfers between spouses.” She is clearly wrong. As demonstrated above, Congress created the QDRO exception to exempt from the spendthrift provisions certain domestic relations orders relating to specific assignments or alienations primarily between spouses. See 29 U.S.C. § 1056(d)(3)(A) (stating that the spendthrift provision “shall apply to the creation, assignment, or recognition of a right to any benefit payable with respect to a participant pursuant to a domestic relations order, except ... if the order is determined to be a qualified domestic relations order”.) Congress’ determination that there was a need for a “QDRO exception” in itself provides strong evidence that the spendthrift provision does apply on its face to spousal assignments of pension benefits. If the dissent’s argument were correct, it would have been unnecessary for Congress to amend ERISA to allow state courts to issue QDROs for divorce settlements and family support.13 Far more compelling, however, is the fact that Congress specifically provided that certain types of domestic relations orders— those not constituting “qualified” orders— are subject to the anti-alienation provision. 29 U.S.C. § 1056(d)(3)(A). This provision expressly confirms the applicability of the plain, all-encompassing general anti-assignment provision to all domestic relations (and other) transfers not subject to a specific statutory exception.14 See Guidry, 110 S.Ct., at 680. Thus, it is readily apparent that transfers pursuant to state domestic relations laws or rules not exempted under the QDRO exception are governed by the anti-assignment provision. In enacting REA, Congress sought to clarify the law as to which spousal transfers were to be exempted. Congress chose to exempt some but not all such transfers. We therefore reject the contention that ERISA’s prohibition against assignment and alienation does not apply to marital transfers in general.
Moreover, the United States Supreme Court has consistently held that spendthrift provisions do apply, in general, to transactions by and between spouses. See, e.g., Wissner v. Wissner, 338 U.S. 655, 70 S.Ct. 398, 94 L.Ed. 424 (1950); Hisquierdo v. Hisquierdo, 439 U.S. 572, 99 S.Ct. 802, 59 L.Ed.2d 1 (1979); Ridgway v. Ridgway, 454 U.S. 46, 102 S.Ct. 49, 70 L.Ed.2d 39 (1981); McCarty v. McCarty, 453 U.S. 210, 101 S.Ct. 2728, 69 L.Ed.2d 589 (1981); Rose v. Rose, 481 U.S. 619, 107 S.Ct. 2029, 95 L.Ed.2d 599 (1987); Mansell v. Mansell, 490 U.S. 581, 109 S.Ct. 2023, 104 L.Ed.2d 675 (1989). The Court has noted a possible narrow exception to the broad sweep of anti-alienation provisions in the case of alimony and child support, but has generally refused to extend this exception to other forms of community property divisions. See Rose, 107 S.Ct., at 2037. The alimony and child support exception rests upon the notion that “family support obligations are deeply rooted moral responsibilities, while the community property concept is more akin to an amoral business relationship.” Id. (citing Wissner, 338 U.S., at 660, 70 S.Ct., at 400).15 Accordingly, the Court has *1459repeatedly held that community property claims, other than those relating to family support, cannot override a general anti-assignment provision in a federal statute and are preempted. See, e.g., Mansell, 109 S.Ct., at 2027-2030; Rose, 481 U.S., at 630-32, 107 S.Ct., at 2036-2037; McCarty, 453 U.S., at 230, 101 S.Ct., at 2740; Ridgway, 454 U.S., at 54-55, 102 S.Ct., at 54-55; Hisquierdo, 439 U.S., at 587, 99 S.Ct., at 811; Wissner, 338 U.S., at 659-60, 70 S.Ct., at 400.16 Prior to the enactment of REA and the express establishment by statute of the limited QDRO exception we construe today, the Court by way of summary dismissal upheld the application of a similar, though, implied limited exception. In re Marriage of Campa, 89 Cal.App.3d 113, 152 Cal.Rptr. 362 (1st Dist.1979), appeal dismissed, 444 U.S. 1028, 100 S.Ct. 696, 62 L.Ed.2d 664 (1980); see Carpenters Pension Trust v. Kronschnabel, 632 F.2d 745 (9th Cir.1980). It dismissed for want of a substantial federal question an appeal from a California court decision allowing a court-ordered division of pension rights upon dissolution of a marriage. However, in no case did the Court or the Ninth Circuit ever suggest that any exception, implied or otherwise, went beyond the dissolution and support provisions covered by the QDRO exception to the REA or that testamentary transfers were covered by any such exception.
Here, Congress has gone further than the traditional family support exception and has provided an added exemption, similar to that recognized in Campa, in the case of a division of community property assets pursuant to a QDRO. Under section 1056(d), community property proceeds divided in connection with a decree of divorce, dissolution, or separation are excepted from the terms of the anti-assignment provision. Congress has not, however, adopted any comparable exception for testamentary dispositions of property, “community” or otherwise. Considering the purposes of ERISA and Congress’ strong desire to afford economic protection to retired persons and their surviving spouses, present or former, its failure to do so is hardly surprising.
Given the specific language of ERISA, the legislative history of REA, and the Supreme Court’s clear holdings regarding the applicability of anti-assignment provisions to spousal transfers, we have no doubt whatsoever that § 1056(d) of ERISA is generally applicable to transfers involving spouses and necessarily preempts all orders relating to such transfers that do not fall within the specific and limited QDRO exception set forth in REA. Orders that do not qualify under that exception contravene the direct language of ERISA’s anti-assignment provision. Permitting a *1460non-employee spouse to bequeath one-half of a surviving employee’s pension benefits to a third party would do “major damage,” see Hisquierdo, 439 U.S., at 581, 99 S.Ct., at 808, to ERISA’s objective of ensuring and strengthening pension benefits for retirees and their dependents.17
III. CONCLUSION
In light of the express statutory language and congressional intent, we conclude that ERISA, as amended by REA, precludes the testamentary transfer by a deceased spouse of her purported community property interest in a surviving employee spouse’s pension benefits. We need not address the question whether California community property laws or the terms of Mr. Ablamis’s plans purport to grant such a right, as ERISA expressly preempts any state law or plan that contravenes its anti-assignment and -alienation provision. To the extent that California law permits the type of testamentary transfer at issue that law is preempted by section 1056(d). Under ERISA, an employee, active or retired, may not be deprived of any part of his pension benefits, current or prospective, as the result of a spouse’s purported testamentary transfer of her asserted community property interest in such benefits. Accordingly, the district court’s order granting summary judgment for the plaintiff trustee, and denying defendant executrix’s cross-motion for summary judgment, is
AFFIRMED.

. Roger Ablamis was joined as a nominal defendant in the action and his answer sought the same relief requested by the trustee. He is not a party to this appeal.


. The district court also concluded that the retirement plans preclude Ms. Ablamis from bequeathing an interest in the retirement accounts without Mr. Ablamis’s consent. Mr. Ablamis did not consent to the bequest at issue here.


. For the definition of a qualified domestic relations order (QDRO), see infra at 1454.


. Obviously, although Congress was concerned primarily with widows, see Pension Equity For Women: Hearing on H.R. 2100 Before the Sub-comm. on Labor-Management Relations of the Committee on Education and Labor, 98th Cong., 1st Sess. 26-28 (1983) (statement of Hon. Geraldine Ferraro), widowers benefit from the statutory protections as well.


. The survivor annuity requirement "also applies to any participant under a profit-sharing or stock bonus plan unless (1) the participant does not elect benefits in the form of a life annuity, (2) the plan pays the full vested account balance to the participant’s surviving spouse if the participant dies, and (3) the plan is not a direct or indirect transferee of a plan required to provide automatic survivor benefits." S.Rep. No. 98-575 at 2, reprinted in 1984 U.S.Code Cong. & Ad.News at 2548. See 29 U.S.C. section 1055(b)(1)(C).


. If a vested participant dies after the annuity starting date, the accrued benefits payable to him will be paid to his surviving spouse in the form of a "qualified joint and survivor annuity.’’ A qualified joint and survivor annuity is an annuity:
(1) for the life of the participant with a survivor annuity for the life of the spouse which is not less than 50 percent of (and is not greater than 100 percent of) the amount of the annuity which is payable during the joint lives of the participant and the spouse, and
(2) which is the actuarial equivalent of a single annuity for the life of the participant.
29 U.S.C. section 1055(d).
*1454If a vested participant dies before the annuity starting date, the surviving spouse will receive benefits for her lifetime in the form of a qualified preretirement survivor annuity. Subject to certain conditions, the qualified preretirement survivor annuity must be not less than the payments that would have been made under the qualified joint and survivor annuity. 29 U.S.C. section 1055(e).


. Congress mandated such an exception in the case of “any voluntary and revocable assignment of not to exceed 10 percent of any benefit payment ...” provided that such assignment is not "made for the purpose of defraying plan administration costs.” 29 U.S.C. 1056(d)(2). Congress, of course, also mandated the exception we discuss shortly — the QDRO exception which lies at the heart of this case.


. No California case cited by the executrix or our dissenting colleague holds that a predeceasing spouse may bequeath any interest in a surviving employee spouse’s retirement plan to any person, although one Court of Appeal has held that, in light of California’s community property law, a surviving employee spouse was required to pay an inheritance tax on a portion of the pension interests under his retirement plan upon the death of his non-employee spouse. See Estate of Austin, 206 Cal.App.3d 1249, 254 Cal.Rptr. 372 (1988). (Because California had repealed the tax as to interspousal transfers after the death of the non-employee spouse but seven years before the decision, Austin had little direct effect other than on the taxpayer.) In addition, there is dicta in another Court of Appeal case suggesting that a bequest to a third party would be upheld. See In re Marriage of Powers, 218 Cal.App.3d 626, 267 Cal.Rptr. 350 (1990). However, the California Supreme Court has not yet had occasion to comment on the question.


. Black’s Law Dictionary defines “domestic relations” as "[t]hat branch or discipline of the law which deals with matters of the household or family, including divorce, separation, custody, support and adoption.” BLACK’S LAW DICTIONARY 435 (5th ed. 1979).


. Black’s Law Dictionary defines "probate jurisdiction” as ”[t]he exercise of the ordinary, generally understood power of a probate, surrogate or orphan’s court, which includes the establishment of wills, settlement of decedents’ estates, supervision of guardianship of infants, control of their property, and other powers and functions pertaining to such subjects." BLACK’S LAW DICTIONARY 1082 (5th ed. 1979).


. Even if ERISA would permit a court to transfer, via a QDRO, pension benefits to the estate and subsequently to another alternate payee, Ms. Ablamis's beneficiaries would not qualify as an "alternate payee” as the term is defined in section 1056. An alternate payee must be a "spouse, former spouse, child or other dependent of the participant ”, 29 U.S.C. section 1056(d)(3)(K) (emphasis added). While the beneficiaries of the trust are Ms. Ablamis’s children, they are not Mr. Ablamis’s. Nor are the beneficiaries dependents of Mr. Ablamis. Therefore, they do not fit within the definition of "alternate payees,” and a court may not issue a QDRO that transfers pension benefits to them.


. It is true that under ERISA a predeceasing employee spouse can, under some circumstances, name a beneficiary for part of his pension benefits. But that is only because the statute presently affords him a greater pension benefit than the non-employee spouse. If the employee spouse dies first, he cannot designate a beneficiary for the part of the pension to which the surviving spouse is entitled as a survivor’s annuity. The beneficiary can receive only the excess portion of the pension. When the non-employee spouse dies first, there is no excess: under ERISA the surviving employee spouse is entitled to 100% of his pension. Were the statute to be amended to provide equal benefits to the employee and non-employee spouse, Congress would have to consider two alternatives: permitting both spouses to bequeath a portion of the pension benefits, and prohibiting both spouses from doing so — at least without the consent of the other. Were Congress to adhere to its objective of seeking to ensure the financial well-being of retired employees and their spouses, it would in all likelihood choose the latter option. Moreover, were the dissent to take a position that was truly consistent both with its principles of equal treatment and with the statutory objective of providing financial security for the elderly, it would likewise advocate that view.


. While the Supreme Court rejected an analogous argument in Mackey relating to § 514(a) of ERISA, it nonetheless stated that "the primary focus of [the qualified domestic relations order exception] was removing § 206(d)(l)’s anti-garnishment protection from pension plan benefits when spouses sought enforcement of domestic support orders.” Mackey, 108 S.Ct., at 2190.


. 29 U.S.C. § 1056(d)(3)(A) states that "[the prohibition against assignment and alienation of plan benefits] shall apply to the creation, assignment, or recognition of a right to any benefit payable with respect to a participant pursuant to a domestic relations order....”


.In quoting the Court, we understand its characterization of community property concepts as akin to "amoral” business relationships to mean "neither moral nor immoral." According to Webster’s Dictionary, the term "amoral” may be defined in three ways: (1) neither moral nor immoral; (2) outside or beyond the moral order or any specific traditional code of morals; and (3) refraining from making value judgments. Webster's Third New International Dictionary *1459(G & C Merriam 1976). Here, the first or third definitions may be applicable; certainly, the second is not.


. Although the subject of domestic relations is generally a matter of state law, federal law preempts state law "where Congress has directly and specifically legislated in the area of domestic relations.” Mansell, 109 S.Ct., at 2028 (holding that "the Former Spouses' Protection Act does not grant state courts the power to treat, as property divisible upon divorce, military retirement pay that has been waived to receive veterans disability benefits.”). In Ridgway, the Supreme Court held that the controlling provisions of Servicemen’s Group Life Insurance Act allowing an insured service member to designate a beneficiary prevail over and displace inconsistent state law. Ridgway, 454 U.S. 46, 102 S.Ct. 49, 70 L.Ed.2d 39. Ridgway noted that:
Notwithstanding the limited application of federal law in the field of domestic relations generally ... this Court, even in that area, has not hesitated to protect, under the Supremacy Clause, rights and expectancies established by federal law against the operation of state law, or to prevent the frustation and erosion of the congressional policy embodied in the federal rights_ While "[sjtate family and family-property law must do 'major damage’ to 'clear and substantial’ federal interests before the Supremacy Clause will demand that state law be overridden,” ... "[t]he relative importance to the State of its own law is not material when there is a conflict with a valid federal law, for the Framers of our Constitution provided that the federal law must prevail.” ... And, specifically, a state divorce decree, like other law governing the economic aspects of domestic relations, must give way to clearly conflicting federal enactments.... That principle is but the necessary consequence of the Supremacy Clause of our National Constitution.
Ridgway, 454 U.S., at 54-55, 102 S.Ct., at 54-55 (citations omitted).


. The dissent contends that "the bequest in this case by a non-employee spouse of her community property to her own children poses no fundamental conflict with clear and substantial interests protected by ERISA." While our analysis is not dependent on the fact that the employee’s pension benefits were left to a third party — i.e. someone not in the employee spouse’s immediate family — the bequest here illustrates the manner in which the general statutory purpose of ensuring a stream of income to pensioners and their dependents would be frustrated. Rather than preserving the funds for the use of the employee spouse and his dependents, the dissent would allow a deceased non-employee spouse to strip the living employee spouse and his dependents of pension benefits, in order to transfer those benefits to third parties. The dissent offers no justification consistent with the statutory purposes for allowing such a bequest.